Citation Nr: 1750127	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  10-33 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:    California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims was subsequently transferred to the RO in Los Angeles, California.

In March 2016, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDING OF FACT

Hypertension was not present until more than one year after the Veteran's separation from active service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).  Neither the Veteran nor representative has raised any issues or alleged any deficiencies with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include cardiovascular-renal disease or hypertension, which develop to a compensable degree within one year after separation from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic, such as hypertension.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his hypertension is the result of stress placed on him while in active service.  In a March 2016 hearing, the Veteran stated that before service he had a normal life, but during service he began to feel "off" and that he could feel his blood pressure rising.  The Veteran testified that he begin to use alcohol heavily from separation from service until around 2008.  The Veteran also stated that he sought treatment through a alcohol program and was later hospitalized as a result of that use of alcohol.  

The Veteran was diagnosed with hypertension in 2008.  In a July 2016 VA examination, the Veteran reported that when he got to his duty station, he began drinking alcohol which helped him control his anger.  The examiner opined that the Veteran's hypertension was not related to active service.  The rationale provided was that the service medical records were silent for any treatment of hypertension while in service and that the Veteran was not diagnosed within one year of separation from service.  The examiner noted that while the Veteran was deemed unfit for duty in September 1973, the cited disabilities were joint separation and a meniscus tear.

In a June 2017 VA addendum opinion, the examiner noted that the Veteran's lay statements of continuity and symptomatology were taken into account, nonetheless the claimed disability was less likely than not caused or aggravated by service.  There was no evidence of hypertension prior to 1988.  The examiner noted that while the exact etiology of hypertension is unknown, alcohol abuse or chronic alcohol use can lead to secondary hypertension.

The Veteran was noted as using alcohol to handle anger while in service.  During the March 2016 hearing the Veteran testified about his alcohol use following service.  The Veteran has not otherwise asserted a specific in-service incident or injury for which direct service connection can be established.  To the extent that the Veteran himself suggests that hypertension is related to service, the Board finds that the Veteran is not competent to offer that etiological opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of his hypertension.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Board finds that the VA examination and addendum opinions are the most persuasive evidence in this case because of the training and expertise of the examiners.  Those opinions found it was less likely that hypertension was related to service.  The Veteran has not submitted any contrary competent evidence showing that hypertension is related to service.  The evidence does not show hypertension manifested within one year of separation from service.  Service connection cannot be established secondary to alcohol abuse as that is prohibited by statute.  38 U.S.C.A. § 1110 (West 2014).

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for hypertension and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


